                                                                     7/9/2019

                                                                      CW




                  UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA


 DOMINIQUE LASHON DANIELS,               Case No. 8:17-cv-01566-CJC (SK)
                    Plaintiff,           ORDER ACCEPTING REPORT
             v.                          AND RECOMMENDATION TO
                                         GRANT IN PART AND DENY
 BRIAN QUINTARD, et al.,                 IN PART DEFENDANTS’
                                         MOTION FOR SUMMARY
                    Defendants.          JUDGEMENT



     Pursuant to 28 U.S.C. § 636, the Court has reviewed all relevant
records in this case, the attached Report and Recommendation of the U.S.
Magistrate Judge, Defendants’ Objections, and Plaintiff’s Response.
     Having completed its de novo review of those portions of the Report
and Recommendation to which Defendants have objected, the Court
concludes that nothing in Defendants’ objections affects or alters the
findings and conclusions set forth in the Report and Recommendation. The
Court concurs with and accepts the findings, conclusions, and
recommendations of the U.S. Magistrate Judge.
     THEREFORE, Defendants’ Motion for Summary Judgment is
GRANTED in part and DENIED in part, as set forth in the Report and
Recommendation.
     IT IS SO ORDERED.


DATED: July 9, 2019
                                       HON. CORMAC J. CARNEY
                                       U.S. DISTRICT JUDGE




                                   2
